DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     TAQUANNA IESHA VICKERS,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D18-2856 and 4D18-2858

                          [September 26, 2019]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Indian River County; Cynthia L. Cox, Judge; L.T. Case Nos.
312018CF000695A and 312015CF000411A.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.